Respondent was admitted to practice law in this State by this court on January 18, 1949. A certified copy of a judgment of the Broome County Court discloses he was convicted of two counts of grand larceny, first degree, and one count of grand larceny, second degree, upon his plea of guilty, and was sentenced on November 20, 1961 to serve concurrent terms of imprisonment in the Broome County Jail. The crimes are felonies. Respondent is no longer competent to practice law. (Judiciary Law, § 90, subd. 4.) Respondent’s name is ordered to be stricken from the roll of attorneys. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.